PER CURIAM.
After consideration of this matter on rehearing, the court maintains its original June 3, 2016 opinion, which affirmed the district court's September 9, 2013 judgment granting in part the Washington Parish Sheriff's motion for summary judgment, declaring that Bio-Medical Applications of Louisiana, LLC, was not entitled to a sales tax exclusion under LSA-R.S. 47:301(10)(u), a sales tax exemption under LSA-R.S. 47:337.9(F), or a sales tax refund under LSA-R.S. 47:315.3 for the drug purchases at issue herein, and dismissing Bio-Medical's reconventional demand with prejudice.
Calloway, J. dissent with reasons
Welch J. concurs with reasons assigned
Chutz J. concurs with reasons by JEW
Holdridge J. dissents for reason assigned by Judge Calloway